DETAILED ACTION
This Non-Final Office Action is in response to claims filed 5/13/2020.
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d); however, the priority documents fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application. See the rejections under 35 U.S.C. 112(a) below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(a) for incorporating the errors of claims 1 and 5, respectively, by dependency.
Specifically, Claims 1 and 5 recite: 
…when the predetermined time period has elapsed, switch the driving mode from the autonomous driving control to the manual driving control if the override operation is equal to or more than a first threshold; 
when the predetermined time period has not elapsed, switch the driving mode from the autonomous driving control to the manual driving control if the override - 38 -operation is equal to or more than a second threshold, wherein the first threshold is less than the second threshold; and 
when the predetermined time period has not elapsed, maintain the autonomous driving control if the override operation is less than the second threshold.
This claimed invention differs from the disclosure provided by the Applicant’s specification and drawings filed 5/13/2020 that describe the claimed use of the “first threshold” as occurring when the predetermined time period has not elapsed and the claimed use of the “second threshold” as occurring when the predetermined time period has elapsed on page 27 and pages 29-31, with respect to Figure 3. The function of the claimed invention is opposite of the disclosed invention, where the claimed invention functions to make switching to a manual mode more difficult before a predetermined period of time elapses, and the disclosed invention functions to make switching to a manual mode easier before a predetermined period of time elapses. Prior art is applied to the claim language, not the disclosed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Braunagel et al. (US 2018/0370542 A1), hereinafter Braunagel, in view of Uchida et al. (US 2018/0088572 A1), hereinafter Uchida.
Claim 1
Braunagel discloses the claimed method of using an electronic control unit for controlling an autonomous driving control and a manual driving control (see at least abstract), wherein the autonomous driving control is a driving mode which automatically controls the vehicle to travel along a travel plan, wherein the travel plan is a trajectory along which the vehicle is to move on a desired route (see at least ¶0012, regarding the autonomous driving operation for guiding the vehicle), and wherein the manual driving control is the driving mode in which the vehicle travels based primarily on a driving operation by the driver and secondarily on a driving operation assist control that assists the driving operation by the driver (see at least ¶0013-0014, regarding the transfer of 
Braunagel does not clearly disclose the additional system components, where the desired route is generated by a navigation system, an obstacle detection unit and a map database. However, the technique of generating a desired route using a navigation system, an obstacle detection unit, and a map database is well known in the art and would be obvious to incorporate into the vehicle system of Braunagel.
For example, Uchida discloses an autonomous driving control apparatus 100 in Figure 1 that switches between manual driving mode and autonomous control mode (see at least abstract), similar to the system of Braunagel, and generates a route by a navigation system (i.e. autonomous driving control unit 101), an obstacle detection unit (i.e. peripheral status recognition unit 105) and a map database (i.e. map information 108) (see at least ¶0018-0028, with respect to Figure 1, regarding that autonomous driving control unit 101 operates the vehicle on a set route using information from the peripheral status recognition unit 105 and map database 108).
Since the systems of Braunagel and Uchida are directed to the same purpose, switching between manual and autonomous driving control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Braunagel, such that the desired route is generated by a navigation system, an obstacle detection unit and a map database, in the same manner that Uchica generates a route by a navigation system, an obstacle detection unit and a 
Braunagel further discloses the method comprising: 
start execution of the autonomous driving control (see at least ¶0017, regarding at point in time t0, the automated driving function is activated by the driver, where the driving function is defined as autonomous in ¶0012); 
during execution of the autonomous driving control, detect that an override operation by the driver has occurred for switching from the autonomous driving control to the manual driving control (see at least ¶0013-0014, regarding the detection of driver intervention to deactivate the driving function and transfer the task back to the driver); 
based upon a detection that the override operation has occurred, determine whether a predetermined time period (i.e. time period t0 to t1) has elapsed since the autonomous driving control started (see at least ¶0017-0019, regarding the deactivation threshold Es(t) that is kept constant for the time window t0 to t1 and is abruptly reduced to threshold value E0 at point in time t1; ¶0013, regarding that the transfer of a driving task back to the driver occurs when the driver intervention exceeds the deactivation threshold); 
when the predetermined time period has elapsed, switch the driving mode from the autonomous driving control to the manual driving control if the override operation is equal to or more than a first threshold (i.e. threshold value E0) (see at least ¶0013, regarding that the transfer of a driving task back to the driver 
when the predetermined time period has not elapsed, switch the driving mode from the autonomous driving control to the manual driving control if the override - 38 -operation is equal to or more than a second threshold, wherein the first threshold is less than the second threshold (see at least ¶0013, regarding that the transfer of a driving task back to the driver occurs when the driver intervention exceeds the deactivation threshold, where the threshold is set higher than threshold value E0 before point in time t1); and 
when the predetermined time period has not elapsed, maintain the autonomous driving control if the override operation is less than the second threshold (see at least ¶0013, regarding that the driving function is deactivated when the driver intervention exceeds the deactivation threshold). It is clear that the autonomous driving function described in ¶0012 continues if the driver does not intervene by exceeding the deactivation threshold before time t1, given that the autonomous driving function starts at time t0, as described in ¶0017.
Claims 2 and 6
Braunagel does not further disclose notifying the driver of the start of the autonomous driving control.
However, Uchida discloses a similar system, as discussed in the rejection of claim 1, that notifies the passenger of the start of autonomous driving (see at least ¶0066, with respect to step S503 of Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Braunagel, so as to further notify the driver of the start of the autonomous driving control, in the same manner that Uchida notifies the passenger of the start of autonomous driving, with the predictable result of keeping the passenger informed of the state of the vehicle and providing safe switching between modes (¶0072 of Uchida).
Claims 3 and 7
Braunagel further discloses using a monitoring device to monitor a state of the driver (i.e. accelerator pedal intervention performed by the driver), and changing a duration of the predetermined time period based on the state of the driver monitored by the monitor device (see at least ¶0020, regarding that when accelerator pedal intervention occurs at point in time t0, i.e. the point in time at which autonomous driving begins, the deactivation threshold is increased to E2 for as long as the acceleration intervention continues).  
Claims 4 and 8
Braunagel further discloses notifying the driver that the first threshold is being used before the predetermined time period elapses and that the second threshold is being used after the predetermined time period elapses (see at least ¶0013, regarding that the driver is informed of the deactivation of the driving function). It is clear that when the driver exceeds the deactivation threshold before or after the predetermined time period elapses, informing the driver of this event inherently informs the driver of the threshold.
Claim 5
The combination of Braunagel and Uchida discloses the claimed vehicle control device for controlling an autonomous driving control and a manual driving control, as discussed in the rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661